WHEELER, District Judge.
The question is whether these shells are dutiable as “spices not specially provided for,” under Tariff Act July 24, 1897, c. 11, § 1, Schedule G, par. 287, 30 Stat. 173 [U. S. Comp. St. 1901, p. 1653], or are free, as “pepper, white or black, * * * when unground,” under, section 2, Free List, par. 667, 30 Stat. 201, of said act [U. S. Comp. St. 1901, p. 1688]. Testimony has been taken here which shows that these are the shells of pepper berries, which, when ground whole, make black pepper, and the kernels of which, when ground, make white pepper, and that the shells, when ground alone, make a low grade of black pepper. Neither the berries, kernels, nor shells are anything but pepper. The shells, therefore, are pepper unground.
Decision affirmed.